  Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 1 of 41 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION

JANE DOE AND JOHN DOE,         §
INDIVIDUALLY, AND AS NEXT      §
FRIENDS OF JANE DOE 1, A MINOR §
                               §
                               §
V.                             §                     C.A.NO.
                               §                               Jury Trial
BEAth’vIONT INDEPENDENT SCHOOL §
DISTRICT; AND BR4NDON LOUIS    §
CHILLOW, INDIVIDUALLY AND       §
AS AN EMPLOYEE OF BEAUMONT     §
INDEPENDENT SCHOOL DISTRICT    §
                          PLAINTIFFS’ ORIGINAL COMPLAINT

       COMES NOW JANE DOE AND JOHN DOE, INDIVIDUALLY. AND AS

NEXT FRIENDS OF JANE DOE 1, A MINOR, and file this their Original

Complaint against BEAUMONT INDEPENDENT SCHOOL DISTRICT and

BRANDON LOUIS CHILLOW, INDIVIDUALLY AND AS AN EMPLOYEE OF

BEAUMONT INDEPENDENT SCHOOL DISTRICT, and shows the Court as

follows:

                                             I.

                      Introduction & Request for Use of Pseudonyms

1.1    This is an action arising from sexual harassment and abuse suffered on the

Minor Plaintiff (JANE DOE 1) in violation of the Minor Plaintiffs (i) Constitutional

substantive due process and equal protection rights, (ii) statutory rights provided by

20 U.S.C.   §   1681 (a) (“Title IX”), and (iii) rights protected by the common law of the

State of Texas.     Plaintiffs bring this lawsuit against those responsible for the sexual
  Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 2 of 41 PageID #: 2



harassment and abuse.          Plaintiffs bring substantive due process and equal

protection claims against Defendants Beaumont Independent School District and

former teacher, Brandon Louis Chillow.       Defendant Chillow is sued for these claims

in his individual and official capacities. Plaintiffs assert claims pursuant to Title IX

against Defendant BISD only.        Plaintiffs also assert pendent state common law

claims.     Plaintiffs seek to recover a money judgment against Defendants for damages

damages Defendants inflicted on the Minor Plaintiff in violation of the Minor

Plaintiffs federal civil rights.

       a.    Request for Use of Pseudonyms/Anonymity

1.2    Because this lawsuit involves sexual abuse toward the Minor Plaintiff and

evidence of sexual abuse of other Minors, Plaintiffs request the Court permit

Plaintiffs to proceed anonymously to help protect the privacy, dignity and well-being

of the Minor Plaintiff and witnesses.     See FRC’P 5 (a)(3);   Doe v. El Paso County

Hosp. Dist., No. EP-13-CV-00406, 2015 LEXIS 46081 (W.D. Tex. April 1, 2015)

(Examples of situations warranting anonymous actions, include (i) challenging

governmental activity, (ii) disclosure of intimate, personal information, (iii) lawsuits

involving particularly vulnerable parties or witnesses    —   including but not limited

victims of assault, and (iv) protecting against risk of mental harm) Id., at *5   —   10.

                                           II.

                                        Parties

2.1   JANE DOE and JOHN DOE, INDIVIDUALLY, AND AS NEXT FRIENDS OF

MINOR, JANE DOE 1, are individuals residing in Natchitoches Parish, Louisiana.
  Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 3 of 41 PageID #: 3



2.2      Defendant BRANDON LOUIS CHILLOW, is currently incarcerated in

Jefferson County, Texas awaiting additional sentencing and transfer to a state

penitiary. (hereinafter “Defendant CHILLOW’). At all times material to this suit,

Defendant CHILLOW was employed as an educator by Defendant BEAUMONT

INDEPENDENT SCHOOL DISTRICT.                  The acts complained of arise from the

conduct of Defendant CHILLOW, while acting under the color of state law, and were

committed within the scope of his employment with Defendant BEAUMONT

INDEPENDENT SCHOOL DISTRICT.                   Defendant CHILLOW is sued in his

individual capacity and official capacity, and can be served with process at the

Jefferson County Correctional Facility, 5030 Highway 69 South, Beaumont, Texas

77705


2.3      Defendant BEAUMONT INDEPENDENT SCHOOL DISTRICT (hereinafter

“BEAUMONT ISD” OR “BISD”), is a political subdivision and/or municipality of

Jefferson County, Texas.       Defendant BEAUMONT ISD is responsible for the

policies, practices, and customs of its school district, as well as the hiring, training,

supervision, control and discipline of its teachers, principals, assistant principals and

staff.   Defendant BEAUMONT ISD, is and was the employer of the school personnel

named herein as individual defendant(s).       BEAUMONT ISD can be served with

process by serving the Superintendent, Dr. Shannon Allen, Superintendent of

Schools, Administration Building, 3395 Harrison Avenue, Beaumont, Texas 77706.
  Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 4 of 41 PageID #: 4



                                             III.

                                  Jurisdiction and Venue

3.1      Pursuant to 28 U.S.C.   § 1331, 1343 (3) the court has original, federal question
jurisdiction over constitutionally based claims for which redress is provided by 42

u.s.c.    § 1983, and Plaintiffs’ Title IX claims         The court has supplemental

jurisdiction over the state law claims in this suit pursuant to 28 u.s.c.       § 1367(a)
because such claims are so related to the federal claims in that all of such federal and

state claims form part of the same case or controversy under article III of the United

States constitution.

3.2      The acts giving rise to this lawsuit occurred in Jefferson County, Texas.

3.3      Included below is a Request for Jury Trial under FRCP 38.

                                             Iv.

                                        Background

4.1      When it is alleged in this complaint that Defendant BEAUIVIONT ISD

committed any act and/or omission, it is meant that Defendant BEAUMONT ISD

and/or its board, trustees, officers, superintendent(s), principles, agents, teachers,

employees, or representatives committed such act and/or omission under color of state

law, and that at the time, it was done with full authorization and/or ratification of

Defendant BEAUMONT ISD or done in the normal, customary practice and routine

course and scope of employment of Defendant BEAUMONT ISD.


4.2      During April and May 2019, Defendant Chillow, while working as a teacher

for BISD at Vincent Middle School, engaged in predatory sexually abusive acts that
  Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 5 of 41 PageID #: 5



included grooming and soliciting students to engage in sexual acts with the intent to

sexually assault said students, among whom included in the Minor Plaintiff, JANE

DOE 1. Additionally, Defendant Chillow sexually assaulted the Minor Plaintiff,

JANE DOE 1.        During this time period, the Minor Plaintiff JANE DOE 1 was age

15.       Without limitation, the sexually abusive acts toward the Minor Plaintiff

included the following:


      •   On or about April 26, 2019, and May 3, 2019, Defendant Chillow sexually

          assaulted JANE DOE 1.      Thereafter, Defendant was indicted on criminal

          charges for sexual assault (child) and improper relationship between educator

          and student.


4.3       The above acts of sexual assault are not exhaustive examples of Defendant

Chillow’s sexual abuse of JANE DOE 1.        Defendant Chillow’s acts of sexual abuse

toward JANE DOE 1 were done while he was acting under color of state law as a

teacher/educator for Defendant BISD at Vincent Middle School.      While acting under

color of state law, Defendant Chillow engaged in other acts of sexual abuse of at least

one other Minor student at Vincent Middle School, which abuse is made the subject

of a separately filed lawsuit, “CA. No. 1:21-cw00132, Jane Doe, Individuallj; and as

Next Fziend of Minor Jane Doe 1 v. Beaumont Independent School District and

Brandon Louis Chillow, U.S. District Court, Eastern District of Texas” and which

abuse included online solicitation of a minor whom he intended to sexually assault.

4.4       Prior to the above events, in early April 2019, the Principal and Assistant
  Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 6 of 41 PageID #: 6



Principal of Vincent Middle School were aware Defendant Chillow was allowing

JANE DOE 1 and at least one other Minor victim of Defendant Chillow’s, to skip their

assigned class/teacher and instead be in Defendant Chillow’s classroom.           The

Principal and Assistant Principal of Vincent Middle School were aware that

Defendant Chillow allowed JANE DOE 1, and at least one other Minor victim of

Defendant Chillow’s, to Vape on campus.     Rather than investigate, recognize and

stop Defendant Chillow’s inappropriate grooming of Minor students, the Principal

and Assistant Principal suspended JANE DOE 1. With deliberate indifference to

Chillow’s history and immediate grooming of JANE DOE 1, BISD allowed Defendant

Chillow to continue with the grooming and sexual abusive acts toward JANE DOE 1

and one or more other Minor students, from his educator position with BISD, up until

his conduct was discovered by the parent of one of his Minor victims.


4.5   Prior to Defendant Chillow’s abuse of the Minor Plaintiff, Defendant Chillow

had been working as a teacher at the Vincent Middle School campus for over one year.

However, as discussed below, he had been working for BISD at other campuses

during prior years.


      A.     BISD AssignedlHfred Defendant Chifiow to Teach at Vincent Middle
             School Knowing His History of Sexually Inappropriate Conduct

4.6   Upon information and belief, Defendant Chillow   —   while employed as a teacher

with BISD    engaged in sexually inappropriate conduct with other Minor students

prior to the sexual abuse suffered upon JANE DOE 1, including but not limited to

student(s) at Paul Brown Learning Center.      According to current and/or former
  Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 7 of 41 PageID #: 7



employees of BISD, prior to the sexual abuse of JANE DOE 1, Chillow’s history of

sexually inappropriate conduct toward students was “reported to and known by”

multiple BISD employees (including Principals and/or Assistant Principals, andlor

other employees of Paul Brown and the district with the authority and responsibility

to stop the abuse, terminate Chillow, and report him to the authorities) prior to the

sexual abuse Chillow suffered to JANE DOE 1.     That said, rather than follow a zero

tolerance policy and terminate Chillow when the prior conduct occurred at Paul

Brown and report him to the authorities, BISD continued to employ Chillow as a

teacher placing him in the presence of children at other campuses, including Vincent

Middle School where he sexually abused JANE DOE 1 and at least one other Minor

student referenced above.


4.7   In addition to prior acts of sexually inappropriate conduct with Minor students,

court records show that on or about February 8, 2005, Chillow was criminally charged

with the crime of making alcohol available to minors.   See Cause No. 248,802, In the

County Court at Law, Jefferson County; Texas.


      B.     BISD’s Practice of Disregarding Risks of Sexually Inappropriate
             Conduct

4.8   The sexually inappropriate acts suffered on the Minor Plaintiff were the result

of a policy, custom, and/or practice of BISD, and a deliberate indifference to prior

sexually inappropriate conduct of Chillow. That is, prior to the abuse suffered by

the Minor Plaintiff, BISD adhered to a set of customs and/or practices that included:

(i) overlooking or discounting complaints and information indicating inappropriate
  Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 8 of 41 PageID #: 8



sexual behavior from teachers toward students, (ii) misclassi’ing complaints of

sexually   inappropriate   conduct,   (iii)   hiring,   maintaining    and/or   assigning

teachers/employees in disregard for information indicating prior inappropriate sexual

behavior toward students, (iv) not conducting sufficient investigations and following

up on signs of inappropriate sexually based behavior between teachers and students,

(v) not documenting information and complaints indicating inappropriate sexually

based behavior by teachers/employees so as to make it available to all campuses, and

(vi) maintaining a tolerance for sexually inappropriate behavior between teachers

and students, and (vii) failing to discipline and remove employees, like Chillow, who

engage in sexually inappropriate conduct toward students.             These customs and

practices lead to Defendant Chillow’s sexually inappropriate abuse of JANE DOE 1

and at least one other student at \Tincent Middle School, each of whom Defendant

Chillow has been criminally convicted of harming for sexually based crimes and

sentenced to prison.


4.9   Another example of a victim of one or more of the above customs and/or

practices was Whitney Guillory. In 2007, Whitney Guillory filed a similar lawsuit,

styled C.A. #2:07-cv-027, Whitney Guiloiy v. Beaumontlndependent School District,

Carroll Thomas, and Ferguson Parkei; Jr, in the Eastern District of Texas.           The

Guillory lawsuit alleged that Ferguson Parker (the Band Director of Ozen High

School) engaged in alleged sexual abuse of Ms. Guillory while she attended Own.

Parker’s alleged abuse of Whitney Guillory occurred after BISD had been made aware

of three (3) prior complaints against Parker for sexual abuse of three other students
     Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 9 of 41 PageID #: 9



    at King Middle School and Ozen High School, for which Parker was indicted and

subsequently acquitted.           The trial court (Judge Heartfield) made findings that

Thomas and BISD’s Board of Trustees had knowledge that Parker had sexually

abused three BISD students and voted to reinstate Parker after he was successful in

his criminal prosecutions.1         These actions on the part of the Board and Thomas were

in adherence to one or more of the above stated customs/practices, and were in

deliberate indifference to the existence of sexually inappropriate conduct in schools.


5.0      Other reported instances of BISD’ s adherence to the above customs and

practices and deliberate indifference to complaints and information leading to

sexually inappropriate conduct of teachers and employees was detailed in the First

Amended Complaint filed in the Guilloiy case.                   See Exhibit A      —   First Amended

    Complaint.   According to a news article of October 28, 2010, the BISD Board

approved a settlement of the Guilory case.              Exhibit B News Article.
                                                                     —




5.1      Unfortunately, upon information and belief, it was long before Chillow sexually

abused JANE DOE 1, that BISD received reports and was aware of facts indicating

that Chillow had engaged in sexually inappropriate conduct with one or more

students while he was working as a substitute teacher for BISD at Paul Brown

Learning Center.         Upon information and belief, this inappropriate conduct was

reported to the Principal and/or Assistant Principal. However, rather than


1
  Referring to the criminal trial, the trial court made the express finding, that “While the trial judge
ultimately concluded that Parker was not guilty beyond a reasonable doubt, the allegations against
Parker were deserving of careful scrutiny by BISD’s Board of Trustees. See GA. No. 907-crOOl6S,
Dkt 106, Pg. ID 1015
 Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 10 of 41 PageID #: 10



investigate and terminate Chillow’s employment and report him to the authorities as

required by Texas law, BISD, following the above customs and practices, continued

to employ Chillow at other campuses, until after he repeated the same or similar

sexual abuse against JANE DOE 1 and one or more other students at Vincent.


5.2   It was adherence to the above customs and practices and deliberate

indifference that lead the Assistant Principal and Principal of Vincent (acting under

color of state law) to overlook, tolerate, and not investigate Defendant Chillow’s

inappropriate grooming behavior toward JANE DOE 1 and one or more other Minors

at Vincent, prior to the sexual abuse inflicted on JANE DOE 1     —   including but not

limited to Chillow’s allowing said minor students to skip their assigned class, attend

his class, and vape on campus.    These facts, coupled with or without knowledge of

reports of prior inappropriate conduct by Chiflow, indicate inappropriate behavior

which should have been stopped by the principals at Vincent.          That said, upon

information and belief, the reports and complaints of Chillow’s past acts of sexually

inappropriate behavior were publicly known among current and former employees of

BISD and should have prevented Chillow from ever being employed at Vincent, but

for adherence to one or more of the above policies, practices and customs.


5.3   Plaintiffs allege that Defendant Chillow and the Principals, Assistant

Principals, Superintendents, Board of Trustees, and Administrative employees, in

committing the above acts and/or omissions, were the agents and employees of

Defendant BEAUMONT ISD and were acting within such agency and employment,
 Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 11 of 41 PageID #: 11



and acting under the color of state law.   Each of Defendants’ acts complained herein

amount to unlawful conduct.       Furthermore, Defendant CHILLOW’s acts toward

JANE DOE 1 were performed maliciously and intentionally, for the sexual

gratification of Defendant CHILLOW.


5.4   Upon information and belief,         some of Defendant Chillow’s sexually

inappropriate conduct toward JANE DOE 1 occurred at      Vincent   Middle School.


5.5   At all pertinent times, Defendant BISD authorized and/or ratified the policies,

practices, customs outlined above, which lead to Defendant CHILLOW’s sexual abuse

of JANE DOE 1.

                                          V.
                                   Claims for Relief

6.0   All facts, matters, claims, and allegations set forth in the above paragraphs, or

in any exhibit attached hereto, are incorporated into each of the below Claims for

Relief for all purposes and without repeated recitation. All claims and matters are

plead in the alternative so as to avoid waiver.

6.1   As a direct and proximate result of the said acts of Defendants, JANE DOE 1,

has suffered the following injuries and damages:

      a.     Violation of her constitutional rights under the Due Process
             Clause and Equal Protection Clause of the Fourteenth
             Amendment to the united States Constitution to be free from
             state-sponsored deprivation of liberty without due process of law,
             and enjoyment of equal protection under the law; and

      b.     Pain and suffering and emotional trauma and suffering.
 Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 12 of 41 PageID #: 12



6.2    The actions of Defendants violated the clearly established and well settled

federal constitutional rights of Plaintiff.

      A. 42 U.S.C.    §   1983   —   constitutional Violations

6.3    Under the Fourteenth Amendment, the Minor Plaintiff had the right, as a

public school student, to personal security and bodily integrity and Equal Protection

of Laws. The Civil Rights Act of 1871, now codified as 42 U.S.C.       § 1983 as federal
law provides:

      Every person who, under color of any statute, ordinance, regulation, custom or
      usage, of any state or territory or the district of Columbia, subjects, or causes
      to be subjected, any citizen of the United States or any other person within the
      jurisdiction thereof to the deprivation of any laws, privileges or immunities
      secured by the Constitution and laws, shall be liable to the party injured in an
      action at law, suit in equity, or other proper proceeding for redress.

It is clearly established that, “schoolchildren do have a liberty interest in their bodily

integrity that is protected by the Due Process Clause of the Fourteenth Amendment

and that physical sexual abuse by a school employee violates that right.” Doe v. Taylor

Indep. Sch. Dist, 15 F.3d 443, 445 (5th Cir. 1994) (en banc).          42 U.S.C.   § 1983
requires that the conduct complained of must have deprived the person of some

privilege or immunity by the Constitution or law of the United States.          As such,

Plaintiffs allege that Defendants, jointly and severally deprived Plaintiff JANE DOE

1 of her above stated constitutional rights, privileges and immunities applied to the

states through the Fourteenth Amendment.               The above facts demonstrate that

Defendants violated these Constitutional rights, with respect to Plaintiff, JANE DOE

1.

6.4   With respect to Defendant Chillow, Defendant Chillow engaged in sexually
 Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 13 of 41 PageID #: 13



abusive conduct of JANE DOE 1, during and through his employment with BISD,

which caused the Minor Plaintiff to suffer a deprivation of those rights guaranteed

by the Constitution, set forth above, including the substantive due process component

and equal protection rights applied by the Fourteenth Amendment.


6.5   With respect to BISD. said Defendant’s actions and/or omissions were

“objectively unreasonable” in light of the facts and circumstances confronting them

without regard to their underlying intent or motivation.       Pursuant to 42 U.S.C.

§ 1983, BISD officials, who were policy makers for BISD, while acting with deliberate
indifference under color of state law, deprived Plaintiff JANE DOE 1 of the rights,

privileges, and immunities secured by the Constitution and laws of the United States

set forth above    —   ie., due process clause and equal protection clause of the 14th

Amendment.        Such rights were violated when said officials, while acting with

deliberate indifference towards their incumbent duties, failed to fashion properly or

to execute faithfully adequate policies to recognize, investigate, record, stop, prevent

and report sexually inappropriate behavior by educators, and instead allowed the

development and adherence to customs and/or practices the lead to injuries suffered

to JANE DOE 1, and which included the following:
      (ii overlooking or discounting complaints and information indicating

      inappropriate sexual behavior from teachers toward students, andlor

      (2) not documenting and/or misclassifying complaints of sexually inappropriate

      conduct,

      (3) hiring, maintaining and/or assigning educators in disregard for information
 Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 14 of 41 PageID #: 14



      indicating prior inappropriate sexual behavior toward students,

      (4) not conducting sufficient investigations and following up on signs of

      inappropriate sexually based behavior between teachers and students,

      (5) maintaining a tolerance for sexually inappropriate behavior between

      teachers and students, and

      (o)   failing to discipline and remove those employees/educators, such as

      Defendant Chillow, who engage in sexually inappropriate conduct with

      students.

The above mentioned customs and policies, independently or in unity, as

implemented and sanctioned by BISD, its teachers, principals, compliance officers,

and Board of Trustees, were a motivating force behind the violations of Plaintiffs’

constitutional rights to personal security and bodily integrity and Equal Protection

of Laws.    Said officials failed to maintain enforcement of sufficient policies to govern

the hiring, training, supervision, and discipline of educators relative to protecting

students from the risk of sexual abuse.

6.6   Those who were vested with or delegated policymaking authority, committed

one or more of the particular acts and/or omissions, which lead the sexual abuse

suffered by Jane Doe 1:

      a.      Failing to implement and enforce a Zero Tolerance Policy for
              sexually inappropriate conduct between educators and students.

      b.      Failing to train and supervise its teachers and/or staff adequately
              concerning their interaction with students and signs of sexually
              inappropriate behavior by educators;

      c.      Failing to train school officials regarding the proper manner in
 Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 15 of 41 PageID #: 15



                which to investigate and report information concerning sexually
                inappropriate behavior by educators;

         d.     Failing to adequately supervise the individual Defendant
                CHILLOW;

         e.     Failing to discipline adequately the individual Defendant
                CHILLOW for his prior acts of sexually inappropriate behavior
                with students;

         f.     Responding with deliberate indifference to substantial, credible
                evidence of educator sexual misconduct arising to the level of
                crime;

         g.     Responding with deliberate indifference to substantial, credible
                evidence of educator misconduct arising to the level of crime and
                failing to follow the procedures prescribed by law to deal with
                such misconduct; and

         h.     Failing to establish adequate procedures for reviewing educators,
                in general, and complaints involving allegations of sexually
                inappropriate behavior by educators.

         B.     Title IX

6.7       The facts set out above give rise to an implied cause of action for damages and

declaratory relief under Title IX of the Education Amendments of 1972, 20 U.s.c.

Sec. 1681, et seq.     Plaintiffs sue only BISD for violations of Title IX.

6.8      Title IX of the Education Amendments of 1972 prohibits discrimination and

harassment on the basis of sex in all federa1lyfunded educational programs. 20

U.S.C.    § 1681(a). Specifically, it provides:

         No person in the United States shall, on the basis of sex, be excluded
         from participation in, be denied the benefits of, or be subjected to
         discrimination under any education program or activity receiving
         Federal financial assistance.


Id. When Congress first passed Title IX more than forty years ago, it had two related
 Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 16 of 41 PageID #: 16



objectives:     first, Congress wanted to prevent federal funds from being used to

support discriminatory practices; second, it wanted to provide individuals “effective

protection against those practices.” Title IX is enforceable through an individual’s

private right of action and allows for the recovery of damages.    The above described

abuse of the Minor Plaintiff was a form of sex discrimination because the harassment

was based on sex and was so severe, pervasive, and objectively offensive that it

deprived the Minor Plaintiff of educational opportunities or benefits provided by the

school.

6.9       The Minor Plaintiff, (1) was a member of a protected class, (2) was subjected

to sexual harassment in the form of a sexual assault by their teacher, (3) was

subjected to harassment based on their sex, and (4) was subjected to a hostile

educational environment created by Defendant BISD’s (i) customs and practice

outlined above, and (ii) failures to properly investigate, discipline, stop, and/or

otherwise address and prevent the sexually inappropriate conduct abuse from

Defendant Chillow.

7.0   BISD, through its officials, principals, assistant principals, administrators,

Board of Trustees, and compliance officers was deliberately indifferent to Defendant

Chillow’s history and acts of harassment/abuse of which it had actual knowledge.

BISD was likewise aware of the custom and practice of tolerance for sexually

inappropriate conduct by educators toward students.

7.1   Based on the above facts, Plaintiffs allege a “heightened risk claim:” that prior

to the report of sexual abuse of JANE DOE 1, BISD’s actual notice of Chillow’s history
 Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 17 of 41 PageID #: 17



of sexually inappropriate behavior with students and the threat posed by Chillow and

deliberate   indifference   to   same—constituted     actionable   discrimination    that

substantially increased the JANE DOE l’s risk of being sexually abused by Chillow.

Additionally, at the time of Chillow’s abuse of JANE DOE 1, the Principal/Assistant

Principal, and staff at Vincent were aware of Chillow’s acts of sexual grooming of

JANE DOE 1, and at least one other Minor student Vincent, but were deliberately

indifferent to same.

7.2   Institutions may be held liable in damages under Title IX “where they are

deliberately indifferent to sexual harassment, of which they have actual knowledge

that is so severe, pervasive, and objectively offensive that it can be said to deprive the

victims of access to the educational opportunities or benefits provided by the school.”

BISD’s deliberate indifference response to the harassment—or lack thereof—was

clearly unreasonable in light of the known circumstances.

7.3   BISD was deliberately indifferent to sexual harassment—of which it had

actual knowledge—that was so severe, pervasive, and objectively offensive that it

could be said to deprive the Minor Plaintiff of access to the educational opportunities

or benefits provided by the school.   BISD’s failure to address and active concealment

of sexually inappropriate conduct committed by Chillow was a form of discrimination.

BISD’s knowledge of the need to supervise educators and follow a zero tolerance

policy of sexually in appropriate conduct toward students, and specifically acts by

Defendant Chillow, constitutes deliberate indifference. Finally, BISD’s deliberate

indifference created an environment in which Defendant Chillow could sexually
 Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 18 of 41 PageID #: 18



abuse other Minor students, including Plaintiff. That vulnerability—or heightened

risk—constitutes harassment under Title IX.

       C.    Assault and Battery

7.4    Plaintiffs allege that Defendant Chillow committed an assault and battery

upon the Minor Plaintiff.   Said conduct of Defendant Chillow was committed

intentionally, knowingly and/or recklessly and was the proximate cause the

personal injuries and emotional injuries to the Minor Plaintiff.   Said injuries were

the direct and immediate consequences of Defendant Chillow’s wrongful acts, and a

natural and direct result of the assault and battery.

7.5   Defendant Chillow committed an assault and battery upon the Minor

Plaintiff by intentionally and/or knowingly causing physical sexual contact with the

Minor Plaintiff. Defendant Chillow know or should have believed that the Minor

Plaintiff would regard the contact as offensive, and/or provocative.   Defendant

Chillow knew or should have known that the acts, as previously described, were

provocative, harmful, and/or offensive to Plaintiffs. Said acts of Defendant Chillow

were committed intentionally, knowingly, anthor recklessly, and they were the

proximate cause of bodily and emotional injuries to the Minor Plaintiff.

Furthermore, said injuries were the direct and immediate consequences of

Defendant Chillow’s wrongful acts and a natural and direct result of the sexual

conduct.

7.6   At no time was Defendant Chillow privileged to take the action described

herein as necessary.   Moreover, Defendant Chillow’s assault and battery of the
 Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 19 of 41 PageID #: 19



Minor Plaintiff was not objectively reasonable.


      D. Intentional Infliction of Emotional Distress

7.7   Plaintiffs assert that the acts and/or omissions of Defendant Chillow render

him liable for intentional infliction of emotional distress.

7.8   In the sexual abuse of Plaintiff JANE DOE 1, Defendant CHILLOW acted

intentionally and/or recklessly, and his conduct was so outrageous in character and

extreme in degree that it went beyond all possible bounds of decency.        Defendant

CHILLOW’s actions constituted outrageous conduct because he knowingly abused his

position of authority as a teacher and knew that the Minor Plaintiff was particularly

vulnerable to emotional distress because she was l5years old at the time.          Such

conduct by the Defendant CHILLOW proximately caused the Minor Plaintiffs

physical injury, emotional distress, embarrassment, fright, horror, grief, shame,

humiliation, and worry.

                                           VI.

                                       Damages

8.0   Plaintiffs pray for a Judgment awarding Plaintiffs all compensatory damages

which include but are not limited to, the following: costs of medical care in the past

and future, damages for physical pain and mental anguish in the past and future;

pain and suffering in the past and future; and severe emotional and mental distress

in the past and future.

8.1   Pursuant to 42 U.S.C.   § 1988, a prevailing party in a § 1983 case is entitled to
recover its attorney’s fees and expert fees.      Hence, Plaintiffs further pray for a
 Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 20 of 41 PageID #: 20



judgment awarding Plaintiffs all costs, attorney fees, and expert fees associated with

bringing the present case to trial.

8.2   In addition, Plaintiffs pray for punitive damages.        Punitive damages are

designed to punish and deter persons such as Defendants who have engaged in

egregious wrongdoing.     Punitive damages may be assessed under       § 1983 when the
Defendants’ conduct is shown to be motivated by evil motive or intent, or when it

involves reckless or callous indifference to the federally protected rights of others.

As such, Plaintiffs are entit’ed to punitive damages from Defendants.

8.3   Plaintiffs seek a declaratory judgment that Defendant BISD has been acting

in violation of Title TX’s prohibition against discrimination, including sexual abuse,

and that Defendants violated the Minor Plaintiffs constitutional rights.

8.4   Plaintiffs assert that all conditions precedent to filing suit have occurred.

                                         WI.

                            DEMAND FOR JIJRY TRIAL

      Pursuant to FRCP 38, Plaintiffs demand a trial by jury on all claims and

matters at issue in this lawsuit.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon trial

upon the merits, Plaintiffs recover compensatory damages against Defendants,

jointly and severally; that Plaintiffs also recover punitive damages against each

Defendant in an amount to punish and/or deter similar future conduct; and that

Plaintiffs recover against each Defendant all reasonable and necessary court costs,
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 21 of 41 PageID #: 21



attorney’s fees, and expert fees in regards to this suit.   Further, Plaintiffs pray for

all declaratory relief requested above.    Plaintiffs pray to recover pro-judgment and

post-judgment interest at the highest rate allowed by law that can be assessed

against Defendants in the event of recovery, and Plaintiffs pray for any and all

further relief, to which they may show themselves to be entitled.

                                          Respectfully submitted,

                                          REAUD, MORGAN & QUINN, LLP.
                                          801 Laurel Street
                                          Post Office Box 26005
                                          Beaumont, Texas 77720-6005
                                          Telephone: (409) 838-1000
                                          Telecopier (409) 833-8236

                                          By:   /s/ 9WarR ‘rasher
                                                Mark Frasher
                                                State Bar No. 00798187
                                                mfrashei€rmqlawfirm .com
                                                Attorney for Plaintiff
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 22 of 41 PageID #: 22
 Case 1:21-cv-00132-MJT Document 1-2 Filed 03/30/21 Page 1 of 16 PagelD #: 22




                    EXHIBIT “A”
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 23 of 41 PageID #: 23
 Case 1:21-cv-00132-MJT Document 1-2                Filed 03 /30/21    Page 2 of 16 PageD #: 23
                                                        og/JJ2/gr Igp19 4t 70


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  WHITNEY GUILLORI                              §
                                                S
                  Plaintiff                     §
                                                §
  v.                                            §      CIVIL NO.       2;07cv027
                                                §
  BEAUMONT INDEPENDENT                          §
  SCHOOL DISTRICT                               §      JURY DEMANDED
  and                                           §
  CARROL THOMAS, Superintendent                 §      JUDGE WARD
  and                                           §
  FERGUSON PARKER, JR.,                         §
  Former Band Director                          §
                                                §
                  Defendants                    §

                                     NDED COMPLAINT

          Cones    now   Plaintiff Whitney Guillory who                      for her Complaint

  states as follows;

                                                I

                                   Preliminary Statement

  1.     plaintiff Whitney Guillory,            a young woman who,             as a young high

  school    student,      was     sexually    abused over        a period of        almost two

  years    by     her    high     school     Band     Director        in     violation   of   her
  Constitutional substantive due process and equal protection rights,

  statutory rights provided by 20 U.S.C. § 1681                        (a)    (“Title IX”), and

  rights protected by the common law of the State of Texas,                               brings

  this    lawsuit       against    those     responsible        for     the    sexual    abuse.
  Plaintiff Whitney Guillory brings substantive due process and equal

  protection claims         against Defendants Beaumont Independent School

  District      (“BISD”),       its Superintendent Carrol Thomas,                 and its     (now
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 24 of 41 PageID #: 24
‘Case 1:21-cv-00132-MJT Document 1-2 Filed 03/30/21 Page 3 of 16 PagelD #: 24
                                                        P2/Qt7& IQ 5 71



  farmer) Band Director Ferguson Parker, Jr.                     .     Thomas and Parker are

  sued for these claims in their individual and official capacities.

  Plaintiff asserts claims pursuant to Title IX against Defendant

  BISD only.    Plaintiff also asserts pendent state common law assault

  claims     against     Defendant       Ferguson          Parker,          Jr.,        and    against
  Defendant     Superintendent         Carroll          Thomas       for    his    assisting          and
  participating     in    the       assaults       by    Parker,       in    their        individual
  capacities.

  2.     plaintiff brings her constitutional claims

  for violations of her substantive due process and equal protection

  rights pursuant        to    42   U.S.C.     §    1963,    her Title             IX    claims       are
  brought     pursuant    to    a    judicially          recognized          implied          cause    of
  action, and her assault claims are brought pursuant to the state

  common law of the State of Texas.

  3•     plaintiff Whitney Guillory seeks to vindicate he rights along

  with     declaratory    relief      and    compensatory             and    punitive          damages
  together with a reasonable attorney fee as authorized by 42 U.S_c.

  §1988.

                                               II

                                       Jurisdiction

  4.       Jurisdiction over Plaintiff’s claims for which redress                                     is
  provided by 42 U.S.C. §1983 is conferred on this Court by 26 U.S.C.

  §1343(3).     Federal question jurisdiction over Plaintiff’s Title IX

  claims is also conferred on this court by 28 U.S.C. §1331                                    because


                                               2
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 25 of 41 PageID #: 25
 Case 1:21-cv-00132-MJT Document 1-2 Filed 03/30/21 Page 4 of 16 PagelD #: 25

                                                                       5degpt   iys   72



  this action arises under the Constitution and laws of the United

  States.

  S.     Plaintiff’s state law claims are asserted under this Court’s

  pendent jurisdiction as expanded by 28 U.S.C. §1367.

                                          In

                                        Parties

  Plaintiff

  6.     Plaintiff Whitney Guillory is and was at all times relevant

  hereto a citizen of the United States and a resident of Jefferson

  County, Texas.       She was horn January 27,          1987.
  Defendants

  7.    Defendant BISD is located within the boundaries of the Eastern

  District of Texas.       It is Defendant BISD’s responsibility and duty

  to promulgate and implement rules and regulations preventing school

  employees from sexually abusing students.                    It is also Defendant
  BISD’s responsibility and duty to hire, fire, discipline, train and

  supervise     its     employees.         It     is     also     Defendant     MW’s
  responsibility and duty not to act with deliberate indifference to

  the   right   of    Plaintiff    Guillory to     not    be     sexually abused       by
  Defendant BISD’s employees.           It is Defendant BISD’s responsibility

  and duty not to hire,         reinstate or retain band directors with a

  known propensity for sexually abusing school children.                  Finally, as
  a recipient of federal financial              assistance,       Defendant BISD       is
  obligated     to    protect     its   students       from     sex   discrimination,


                                   --      3
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 26 of 41 PageID #: 26
 Case 1:21-cv-00132-MJT Document 1-2 Filed 03/30/21 Page 5 of 16 PagelD #: 26

                                                                  &2,2?°f 2gç                           73



  including     sexual    abuse       and     harassment.             Defendant          BISD     can    be

  served through its Board of Directors’                       President, Martha Hicks,                  at

  3395 Harrison Ave.          in Beaumont,         Texas.

  S.      Defendant Carrol Thomas             is   the Superintendent                  for Defendant

  BISD and had the authority to address the sex abuse/harassment/sex

  discrimination        complained       of    herein.           It    is    Defendant          Thomas’

  responsibility        and    duty    to     promulgate         and       implement        rules       and

  regulations        preventing       school       employees          from    sexually          abusing

  students.     It is also Defendant Thomas’ responsibility and duty to

  hire,     fire,     discipline,      train           and    supervise       Defendant           BISD’s

  employees,        including    Defendant             Parker.        It     is    also      Defendant

  Thomas’     responsibility          and     duty       not     to    act        with      deliberate

  indifference to the right of Plaintiff Guillory not to be sexually

  abused by     Defendant       BISD’s      employees.           Finally,         it   is    Defendant

  Thomas’    responsibility and duty not to hire,                          retain or reinstate

  band directors with a known propensity for sexually abusing school

  children.         Defendant Thomas also has an obligation to not assist

  and participate in Defendant Parker’s assaults on others, including

  plaintiff Whitney Guillory.               Defendant Thomas can be served at his

  place of business,          3395 Harrison Ave.              in Beaumont,          Texas.

  9.      Defendant     Ferguson       Parker,          Jr.     was    a     high        school     Band

  Director,     a position equivalent to that of                       teacher,          employed by

  Defendant BISD.        It was his responsibility and duty to comply with

  the   rules   and    regulations       promulgated by               Defendant          BISD   and      to


                                                   4
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 27 of 41 PageID #: 27
 Case 1:21-cv-00132-MJT Document 1-2 Filed 03/30/21 Page 6 of 16 PageD #: 27
                                                 0&&2/?S27°f                         %t74




  comply    with   minimum   constitutional          requirements,           including     the

  constitutional     requirement     that      he     not    sexually        abuse   school

  children.      Defendant Parker also has an obligation to not assault

  others,   including Plaintiff Whitney Guillory.                 Defendant Parker is

  being represented in other matters,            though not in this lawsuit,                by

  the Hawthorn &     Hawthorn law firm in Beaumont,                 Texas,      and he has

  agreed    to   accept   service   by   mail       sent    to   him    in    care   of    the

  Hawthorn firm,     at 485 Nilam at Park,          Beaumont,      Texas 77701.

                                          Iv

                                         Facts

  Background and Ongping Sex Scandal at Defendant BISD

  10.   Plaintiff Guillory first met Defendant Parker in 2001 when she

  was a 14—year old freshman at Defendant BISD’s Ozen High School.

  Plaintiff played clarinet and Defendant Parker was the School Band

  Director.

  11.   Although Defendant Parker was at times referred to as a Band

  Director or Interim Band Director among other titles,                         he was for

  all practical purposes relevant to this lawsuit the equivalent of

  a high school teacher at Defendant BISU’s Ozen High School from the

  time Plaintiff began as a freshman in 2001 until December, 2004,

  her senior year.

  12.   Another    BISD   Band   Director       has    also      been   suspended         from

  teaching duties in order to face prosecution,                   having been charged

  with rape in Louisiana.
 Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 28 of 41 PageID #: 28
• Case 1:21-cv-00132-MJT Document 1-2 Filed 03/30/21 Page? of 16 PagelD #: 28
                                                        ogi           ot                      75



  13.      Defendant Parker is a sexual predator who preys                            on young
  students.        Defendant BISD hired Plaintiff Parker without conducting

  an adequate background check and employed him without adequately

  supervising his conduct toward school children.

  14.      During      Plaintiff’s        freshman         year    Defendant       Parker     was
  criminally charged for having exposed himself to a 13 year old

  student     at    Defendant     BISO’s          King Middle      School    and     for having
  sexual intercourse with 15 and 16 year old students at Defendant

  BISD’s King Middle School and Ozen High School, respectively.

  15.    Defendants BISD and Thomas were aware of these allegations,

  charges     and    indictment very shortly               after    Defendant        Parker was
  charged     and     indicted,        well       before   Defendant        Parker    began    to
  sexually abuse Plaintiff Guillory.

  16.    During Plaintiff Guillory’s freshman year at Ozen High, it was

  obvious that Defendant Parker was already directing inordinate and

  inappropriate attention and favoritism to Plaintiff Guillory, such

  that   others      reported     it    to    Defendants       BISD   and     Superintendent
  Thomas    (and to other authorities)                  along with the suspicion that

  Defendant Parker might already be having inappropriate relations

  with her.        In light of the other allegations and charges involving

  sexual    abuse      of   students         by    Defendant      Parker,     these     reports
  certainly put Defendants BISO and Thomas                         on actual       notice that
  Defendant        Parker posed a substantial risk and threat of sexual




                                                    6
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 29 of 41 PageID #: 29
 Case 1:21-cv-00132-MJT Document 1-2 Filed 03/30/21 Page 8 of 16 PagelD #: 29
                                                              02ffr7Of               2PIS 4’s        76




  abuse        to     students     in     general           and   to     Plaintiff     Guillory       in
  particular.

  17.    While Plaintiff was in high school, Defendants BISD and Thomas

  reportedly tolerated highly inappropriate sexual conduct by school

  staff.        Published reports indicate that during 2001 an Ozen staff

  member (assistant coach and supervisor of in—school suspension) was

  part of a “sex club” in which he and some school football players

  performed sex acts on             gth
                                          and    10th
                                                            grade girls at the high school in

  front of other club members.                    These activities were overlooked by

  Defendants BISD              and Superintendent Thomas,                   contributing to the
  sexually charged atmosphere at Ozen High.

  18.        From 2001        through     2005    Defendants            BISD and     Superintendent
  Thomas       reportedly were permitting a                       sex    offender,    convicted       of
  aggravated sexual assault on a sixteen year old, to participate in

  football practices.

  19.        Also,    Defendants BISD and Superintendent Thomas                           reportedly
  employed a football coach who had been arrested in 1979 for raping

  a     13     year     old     junior     high         student.          Defendants         BISD    and
  Superintendent          Thomas        have     recently         transferred      that      coach    to
  BISO’s Smith Middle School.

  20.         Reportedly        while     Plaintiff            attended     Ozen     High,     one    of
  Defendant BISD’s approved substitute teachers had been sentenced to

  eight years for brutally raping a 16 year old girl.




                                                        7
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 30 of 41 PageID #: 30
 Case 1:21-cv-00132-MJT Document 1-2 Filed 03/30/21 Page 9 of 16 PagelD #: 30
    CagQQflTfcud 0                                jqof               % 77


  21.    In response to these events Defendants BISD and Superintendent

  Thomas took either no action at all or actions so empty and slight

  as to reflect their deliberate indifference to the rights of school

  children,       including     Plaintiff.            These    Defendants        did not       take

  action reasonably and obviously necessary to stop and prevent the

  sexual abuse of Plaintiff and other Defendant BISD students.

  22.      Recent    additional       reported events            suggest    that       Defendant

  BISD’s           employees       still     think       that     Defendants           BISD     and

  Superintendent Thomas will tolerate sexually inappropriate behavior

  at    school.      For    instance,       several      Defendant     BISD coaches were

  recently reported to have been watching a pornographic video at

  school on school equipment.

  23.    Defendant BISD’s board of trustees vice-president was recently

  quoted being        dismissive of         the       seriousness     of   sex    scandals       at
  Defendant EISD,          saying,    “It happens at all school districts” and

  indicating that sexually abusive employees will                           not be removed

  until they “get out of hand.”

  24.     Since the time Plaintiff Guillory attended Defendant BISD’s

  Ozen    High     School    and     well   before       she    was   sexually         abused    by
  Defendant Parker, the contours of her substantive due process right

  to be     tree    from    sexual abuse by school               employees       were clearly

  established.        See Doe v.        Taylor ISD,           15 F.3d 443,       455    (5th
                                                                                               Cir.

  1997) (en basic)




                                                  8
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 31 of 41 PageID #: 31
Case 1:21-cv-00132-MJT Document 1-2 Filed 03/30121            Page 10 of 16 PageD #: 31
                                                    0/QOf                            78



  That flappened in this Case

  25.   While Defendant Parker was being criminally prosecuted for his

  prior sexual abuse of BISD school children during the latter part

  of Plaintiff     Guillory’s     freshman      year and earlier part           of her
  sophomore year     (see ¶ 12,    above),      Defendant BISD did suspend his

  employment.     During Plaintiff’s sophomore year when the prosecutors

  failed to prove Defendant Parker’s guilt beyond a reasonable doubt,

  Defendants BISD and Thomas reinstated Defendant Parker without any

  restriction, safeguard, or adequate supervision of his contact with

  Plaintiff Guillory and other students.

  26.   Defendants BISD and Thomas’            decision to reinstate Defendant

  Parker under those circumstances was contrary to legal advice, any

  notion of common sense,         and constituted gross              negligence and       a
  deliberate indifference to the rights of Plaintiff Guillory and

  other Defendant BISD students.               This official decision not only

  reflects a    failure and refusal to take                immediate,     appropriate,
  obvious   and    necessary      action       to    remedy    the     situation,    but
  represents an affirmative action that made the sexual abuse                         by
  Defendant Parker possible and more likely to occur.

  27.   Defendant Thomas’      actions and inactions in this regard were

  not only a breach cf his obligation to protect Plaintiff Guillory

  from sexual     abuse,   but were    also         of   substantial    assistance    to
  Defendant Parker and a substantial factor in his sexual abuse of

  Plaintiff Guillory.


                                           9
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 32 of 41 PageID #: 32
Case 1:21-cv-00132-MJT Document 1-2 Filed 03/30/21 Page 11 of 16 PagelD #: 32
                                                 2f?2MI ofagp i5 79


  28.   Regardless of the other allegations, charges and prosecutions

  against    him,    Defendant      Parker    continued    to pay      inordinate   and
  inappropriate attention to Plaintiff Guillory.                  Being very young,

  inexperienced and naive,            Plaintiff Guillory was flattered by the

  attention from the older,            popular band director.          Emboldened and

  empowered    by    his    reinstatement,        Defendant     Parker    abused    his
  position with Defendant BISD to gain Plaintiff Guillory’s trust and

  then began sexually abusing her later in her sophomore year at Ozen

  High School.

  29.   It was obvious to any school official who had as much sense as

  God   gave   a    goose    that     Defendant   Parker    had   an    inappropriate
  relationship with Plaintiff Guillory and posed a significant threat

  to Plaintiff Guillory.

  30.     Under the figurative noses of Defendants BISU and Thomas,

  Defendant Parker was able to repeatedly and persistently sexually

  abuse   Plaintiff during the latter part of her sophomore year until

  December of her senior year.               During many    school days Defendant

  Parker was regularly able to mark Plaintiff present for attendance

  purposes when, in fact, he was sexually abusing her off—campus.                    He
  would then arrange for her to arrive late to other classes without

  the absence or lateness being documented by other teachers.

  31.       Defendant      Parker’s     sexual    abuse    of   Plaintiff    Guillory
  constituted sexual assaults that caused, and/or continue to cause,




                                             10
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 33 of 41 PageID #: 33
 Case 1:21-cv-00132-MJT Document 1-2 Filed 03/30/21 Page 12 of 16 PagelD #: 33
    Cas2-gy:QQIflTJcurfft1 0Qj ofjapp 5 80



  Plaintiff Guillory to suffer physical, emotional and/or mental harm

  and interfered with her education.

  32.    Finally,     at   about   11:00    a.m.      on   December    16,    2004,    when
  Defendant Parker and Plaintiff Guiliory should have been at school

  during Plaintiff’s senior year, Plaintiff’s mother returned home to

  find Defendant Parker cowering partially undressed on the floor in

  Plaintiff’s bedroom closet.             She called the police and the school

  to report the incident.

  33.    After    Defendant    Parker      was    caught by Plaintiff’s mother,

  Defendant superintendent Thomas summoned Plaintiff and her parents

  to a meeting where Thomas tried to convince them to keep quiet and

  dissuade them from taking any action because, among other things,

  “the media will make a black man (Parker)                 look bad.”       Plaintiff’s
  parents    were    infuriated      by    Defendant        Superintendent          Thomas’
  attitude     and   Plaintiff     has    pursued      criminal,      and    this    civil,
  prosecution.

  34.   Defendant Parker has been charged with, and is being

  prosecuted for,      three felony violations arising from his sexual

  abuse of Plaintiff.

  35.   At all times relevant to this case, educators, including

  Defendants, have known that a student suffers extraordinary harm

  when she is subjected to sexual harassment and abuse by one of her

  educators,     and that the educator’s conduct is reprehensible and

  undermines the basic purposes of the educational system.



                                            11   --
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 34 of 41 PageID #: 34
Case 1:21-cv-00132-MJT Document 1-2      Filed 03/30121 Page 13 of 16 PagelD #: 34
                                             og2/2 otap 5 81



  36.    Defendants     BISD    and   Superintendent   Thomas’     actions      and
  omissions   described    above      represent   customs   and    policies      of
  tolerating sexual     abuse of students by school         personnel     and of

  deliberate indifference to the constitutional rights of students to

  not be sexually abused by school personnel, which in turn, resulted

  in Defendant Parker’s sexual abuse of Plaintiff.

  37.   These actions, omissions,       customs and policies were a

  proximate   cause   of Defendant      Parker sexually abusing Plaintiff

  Guillory.

  38.   All of the described acts and omissions of the individual

  defendants were wanton, malicious, and done in conscious disregard

  of and with deliberate indifference to the rights and needs                    of

  Plaintiff   Whitney    Guillory     rendering   appropriate     the   award    of

  punitive damages.

  Miscellaneous

  39.    All defendants were acting under color of state law at all

  times relevant hereto.

                                         V

                                 Causes of Action

                          Federal Causes of Action

                               First Cause of Action

  40.   The facts set out above amount to the deprivation of a liberty

  interests protected by the substantive due process component of the

  Fourteenth Amendment and equal protection rights also guaranteed by


                                         12
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 35 of 41 PageID #: 35
 Case 1:21-cv-00132-MJT Document 1-2 Filed 03130121 Page 14 of 16 PagelD #: 35
                                              0fl8&&2/Fi’s2d of j1a     4    82



  the Fourteenth Amendment for which redress is provided by 42          u.s_c.
  §1983.

  41.   Defendants SISD, Superintendent Thomas and Parker are jointly

  and severally liable for the damages resulting from the violations

  of    Plaintiff’s    constitutional        rights   under   well—established
  theories of liability.

  42.   Defendants Parker and Thomas’ wrongful acts set out above were

  willful, wanton, and intentional rendering appropriate the award of

  punitive damages against Defendants Parker and Thomas,             in their
  individual capacities.

                           Second Cause of Action

  43.   The facts set out above give rise to an implied           cause of
  action for damages and declaratory relief under Title IX of the

  Education Amendments of 1972, 20 U.S.C. § 1681, et seq.

  44.   Plaintiff sues only Defendant BISD for violations of Title IX.

                           Third Cause of Action

  45.   The facts     set out above give rise         to state law claims     of
  assault and battery against Defendant Parker and against Defendant

  Thomas for his assisting and participating in the assaults.

  46.   Defendants Parker and Thomas’ wrongful acts set out above were

  willful, wanton, and intentional rendering appropriate the award of

  punitive damages against them in their individual capacities.




                                        13
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 36 of 41 PageID #: 36
Case 1:2l-cv-00132-MJT Document 1-2 Filed 03/30121 Page 15 of 16 PagelD #: 36
                                         Ofl     2I2d-$ oIjijapçp i 83


                                       VI

                                Jury Demand

  47.   Plaintiff demands a trial by jury on all issues so triable.

                                       VII

                             Prayer for Relief

  48.   WHEREFORE PLAINTIFF PRAYS that this Honorable Court:

        a.   Enter judgment in behalf of Plaintiff Whitney
             Guillory against Defendants Beaumont ISD, Thomas
             and Parker jointly and severally, for compensatory
             damages in an amount sufficient to compensate
             Plaintiff Whitney Guillory for her actual damages;

        b.   Enter judgment in behalf of Plaintiff Whitney
             Guillory against Defendants Thomas, and Parker,
             separately in their individual capacities, for
             punitive damages in an amount sufficient to punish
             Defendants Thomas and Parker for their misconduct
             in the case at bar an in an amount sufficient to
             deter Defendants Thomas and Parker and others from
             doing the same thing to someone else;

        c.   Enter a declaratory judgment in favor of Plaintiff
             Guillory and against Defendant BISO, declaring
             that Defendant BISD has been acting in violation
             of Title IX’s prohibition against discrimination,
             including sexual abuse;

        d.   Enter declaratory relief in favor of Plaintiff
             Guillory and against all defendants, declaring
             that the defendants have violated Plaintiff
             Guillory’s constitutional rights;

        e.   Grant Plaintiff a reasonable attorney fee against
             all defendants, jointly and severally, as
             authorized by 42 U.S.C. § 1988;

        f.   Grant Plaintiff a trial by jury on all issues so
             triable; and




                                  14
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 37 of 41 PageID #: 37
 Case l:21-cv-00132-MJT Document 1-2 Filed 03/30/21 Page 16 of 16 PagelD #: 37
                                             O&2l2d.’ otaI               if   84



        g.    Grant Plaintiff any and all additional relief to
              which she may appear to be entitled including pre
              judgment interest, post—judgment interest and
              their costs herein expended.

                                    Respectfully submitted,

                                    /5/ TIMOTHY B.       GARRIGAN

                                    Timothy B. Garrigan
                                    Attorney in Charge for Plaintiff
                                    Bar Card No. 07703600

                                    Stuckey, Garrigan & Castetter
                                         Law Offices
                                    2803 C North Street
                                    P.O. Box 631902
                                    Nacogdoches, Texas 75963—1902
                                    936—560—6020     FAX: 936—560—9578
                                     tim@sgclaw. org

                            CERTIFICATE OF SERVICE

       I hereby certify that I have served all parties of record in
  this case including the following with a true and correct copy of
  the foregoing Amended Complaint by sending same electronically
  and/or via FAX/hand delivery/U. S. nail, postage prepaid:

        Melody G. Chappell   FAX 409—838—4713
        Wells, Payton, Greenberg & Hunt
        P.O. Box 3708
        Beaumont TX 77704

        Ferguson Parker, Jr.
        5750 Sunbird
        Beaumont TX 77708

                16th
  on this the          day of February1    2007.

                                             /5/ TIMOTHY B.   GARRIGAN

                                            Timothy B.    Garrigan




                                      15
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 38 of 41 PageID #: 38
 Case 1:21-cv-00132-MJT Document 1-3 Filed 03/30/21 Page 1 of 4 PagelD #: 38




                    EXHIBIT “B”
Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 39 of 41 PageID #: 39
• se 1:21-cv-00132-MJT Document 1-3 Filed 03/30/21             Page
                                                                      !AtMbiTh fiTERPE

NEWS


BISD agrees to settle sexual assai
$462,500
AMY MOO RE
June 18,2010   I    Updated: Oct. 28, 2010 8:03 p.m.




               in a closed executive session Friday night, Beaumont [SD trustees took 2
               minutes to decide to approve a settlement agreement in a case brought
                   against the district by a former student.


               Whitney Guillory filed suit against Beaumont ISD Superintendent Canol
               Thomas and former Ozen High School band director Ferguson Parker Jr
               after she was sexually assaulted by Parker as a student.


               Guilloiy filed the suit in 2007 alleging BISD, Thomas and Parker violated
               rights to due process and equal protection.
      Case 1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 40 of 41 PageID #: 40
an a fly                                                            SJ#:        40
S462,5 00.




District 6 trustee Tom Neild voted against the measure and district 5 trustee
William Nantz did not attend the meeting.


Chiis Gilbert, attorney for the district, said the district did not feel that
setlinigCase
         I
             1:21-cv-00190-MJT Document 1 Filed 04/22/21 Page 41 of 41 PageID #: 41
                                             Filed 03/30/21 Page 4 of 4 PagelD #: 41


“The superintendent and district deny all a11egations Gilbert said after the
vote.


Gilbert said the case had gone on for so long aheady, that he didn’t see It
ending soon. By settling the case, he said the district most likely saved
money.


Read the complete story in Saturday’s print edition of the Beaumont
Enterprise.


Subscribe for home delivery.



Written By
AMY MOORE
